July 1, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                       MARY E. GONZALES, Appellant

NO. 14-13-00546-CV                         V.

               MAIN STREET ACQUISITION CORP., Appellee
                  ________________________________



     This cause, an appeal from the judgment in favor of appellee, Main Street
Acquisition Corp., signed May 22, 2013, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Mary E. Gonzales, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.